Citation Nr: 1009274	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-36 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Processing Center in 
Buffalo, New York


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for a 
journeyman certification training program with Norfolk 
Southern Corporation, for the period prior to April 23, 2007.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to July 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Department of Veterans 
Affairs (VA) Regional Processing Center (RPC) in Buffalo, New 
York.

The Board notes that the Veteran does not dispute that his 
delimiting date for Chapter 30 benefits is July 19, 2007, and 
that his eligibility expired on that date.  As will be 
explained in the body of this decision, the only period in 
dispute is the period prior to April 23, 2007.  


FINDINGS OF FACT

1.  The Veteran's REQUEST FOR CHANGE OF PROGRAM OR PLACE OF 
TRAINING, VA Form 22-1995, was received by VA in November 
2007.

2.  A completed OTHER ON-THE-JOB TRAINING AND APPRENTICESHIP 
AGREEMENT AND STANDARDS, VA Form 22-8864, listing training 
dates from November 20, 2006, through November 19, 2008, was 
received by VA in May 2008.  

3.  An ENROLLMENT CERTIFICATION FOR APPRENTICESHIP OR OTHER 
ON-THE JOB, FLIGHT OR CORRESPONDENCE TRAINING, VA Form 22-
1999, from Norfolk Southern Corporation was submitted in May 
2008.

4.  The VA effective approval date of the apprenticeship 
program was April 23, 2007.


CONCLUSION OF LAW

The criteria are not met for entitlement to educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for periods of enrollment prior to April 23, 2007.  38 
C.F.R. § 21.7131(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with the VCAA or the implementing regulation.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).

Analysis

Educational assistance benefits are available to a veteran 
who first becomes a member of the Armed Forces or first 
enters on active duty as a member of the Armed Forces after 
June 30, 1985, and who served at least three years of 
continuous active duty or in the case of an individual whose 
initial period of active duty is less than three years, 
serves at least two years of continuous active duty.  38 
U.S.C.A. § 3011.

The Veteran's claim for Chapter 30 educational benefits (VA 
Form 22-1990) was received shortly after his discharge from 
service, and he was awarded benefits from October 1, 1998, 
through June 14, 2001, for course work he took at Altamaha 
Technical Institute in Georgia.  His current application for 
an apprenticeship training program for Railroad Carman with 
Norfolk and Southern Corporation, was received in November 
2007.  He was seeking a journeyman certification.  

Submitted in support of his claim in May 2008 was an 
enrollment certification, VA Form 22-1999, certifying the 
Veteran's enrollment in a student carman program during the 
period from November 20, 2006, through November 2008.

In a June 2008 letter, the RPC advised the Veteran that his 
claim could not be paid in full because VA regulations 
prevented payment for training taken prior to the effective 
date of approval of a program for educational benefits.  He 
was informed that this program was approved April 23, 2007.  
Therefore, no benefits could be paid prior to that time.  He 
was also informed that benefits could not be paid after July 
18, 2007, as this was the ending date of his 10 years of 
eligibility.  The RPC thus gave a partial allowance to grant 
payment for the small period of time that the Veteran 
received training after April 23, 2007, and up until July 18, 
2007.

The Veteran asks that an exception be made to the regulations 
regarding commencing dates for Chapter 30 benefits as to his 
enrollment in the Norfolk and Southern program, as he had 
provided completed paperwork to VA in a timely manner, and 
through no fault of his own the program was not approved by 
VA until April 23, 2007.  He explained that an individual who 
previously enrolled in the program was misinformed by VA 
personnel as to which RPC should be sent the documents for 
program certification, thus delaying the process of 
certification.  

To determine the merits of the Veteran's appeal, it is 
necessary to review the law and regulations governing the 
assignment of commencing dates for Chapter 30 benefits.  When 
an eligible veteran or service member enters or reenters into 
training (including a reentrance following a change of 
program or educational institution), the commencing date of 
his or her award of educational assistance will be determined 
as follows:  If the award is the first award of educational 
assistance for the program of education the veteran or 
service member is pursuing, the commencing date of the award 
of educational assistance is the latest of:  (A) The date the 
educational institution certifies under paragraph (b) or (c) 
of this section;  (B) One year before the date of claim as 
determined by Sec. 21.1029(b);  (C) The effective date of the 
approval of the course, or  (D) One year before the date VA 
receives the approval notice for the course.  If the award is 
the second or subsequent award of educational assistance for 
the program of education the veteran or servicemember is 
pursuing, the effective date of the award is the later of (A) 
The date the educational institution certifies under 
paragraph (b) or (c) of this section; or (B) The effective 
date of the approval of the course, or one year before the VA 
receives the approval notice, whichever is later.  See 38 
C.F.R. § 21.7131(a).  

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the date 
on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance.  (1) If an informal claim is 
filed and VA receives a formal claim within one year of the 
date VA requested it, or within such other period of time as 
provided by Sec. 21.1032, the date of claim, subject to the 
provisions of paragraph (b)(3) of this section, is the date 
VA received the informal claim.  (2) If a formal claim is 
filed other than as described in paragraph (b)(1) of this 
section, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received the 
formal claim.  (3) If a formal claim itself is abandoned and 
a new formal or informal claim is filed, the date of claim is 
as provided in paragraph (b)(1) or (b)(2) of this section, as 
appropriate.

The Veteran's application for change of program was received 
by the RPC in November 2007.  The award of Chapter 30 
benefits based on that application is only available for 
training up to 12 months prior.  The program was approved 
April 23, 2007.  A period of enrollment which occurred prior 
to April 23, 2007, as is the case here, is not subject to 
retroactive payment of Chapter 30 educational assistance 
benefits based on the Veteran's claim.

The Veteran does not dispute the fact that his delimiting 
date is July 19, 2007, and that his benefits eligibility ends 
July 18, 2007.  He is not seeking to extend his eligibility.  
Instead, as noted above, he seeks retroactive payments to the 
November 2006 start date, contending that there were 
extenuating circumstances and he should not be penalized for 
the course not being approved in a timely fashion.  
Unfortunately, there is no statutory or regulatory provision 
for any exceptions to the filing requirements that apply in 
this case.  

The Board is bound by the applicable law and regulations when 
determining claims for VA benefits.  The regulatory criteria 
governing commencement dates of awards of Chapter 30 
educational assistance benefits are clear and specific, and 
the Board is bound by them.  Pursuant to these criteria, 
there is no basis upon which to grant the Veteran Chapter 30 
benefits for period prior to April 23, 2007.  As the law in 
this case is dispositive and the pertinent facts in this case 
are not in dispute, the veteran's claim must be denied based 
on a lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

ORDER

Entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for a 
journeyman certification training program with Norfolk 
Southern Corporation, for the period prior to April 23, 2007, 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


